448 F.2d 654
Roscoe DICKEY, Plaintiff-Appellant,v.SOUTHERN RAILWAY COMPANY, Defendant-Appellee.
No. 71-2134 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 22, 1971.

Appeal from the United States District Court for the Middle District of Georgia; William A. Bootle, Chief Judge.
W. B. Mitchell, Forsyth, Ga., for plaintiff-appellant.
Joseph H. Davis, Macon, Ga., for defendant-appellee; Harris, Russell & Watkins, Macon, Ga., of counsel.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966